Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 6/22/2022. Claims 1-15 are pending in the application and have been examined. Claims 1, 4-5, 7, 9-11 and 14-15 have been amended. 

Priority:
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the US Patent Application No. 16/216890 filed on 12/11/2018 and US Provisional Patent Application No. 62/722892 filed on 8/25/2018 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application); the disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of the first paragraph of 35' U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
In the present application, support for the following limitations is lacking in both the US Patent Application No. 16/216890 filed on 12/11/2018 and US Provisional Patent Application No. 62/722892 filed on 8/25/2018: 
(i) Block Device Service (BDS) instance and BDS's functions limitations, and (ii) Data Processing Layer service (DPL) and DPL's functions limitations are neither supported by the US Patent Application No. 16/216890 nor the US Provisional Patent Application No. 62/722892. Therefore, examiner will consider the priority date back to continuation application 16/808,199 filed on 03/03/2020.

Response to Amendments
Applicant’s amendment on Claim Objections:
Prior Objections to claim 9 has been withdrawn because the claim has been amended.
Applicant’s amendment on 35 U.S.C. 112:
Prior rejections for claims 4 and 5 have been withdrawn because the claims have been amended.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments, see pages 11-15, filed on 6/22/2022, with respect to the rejection(s) of claims 1-15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Greenwood et al. Patent No. US 10,564,870 B1.



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Claim 10 depends on claim 9, wherein the dependent Claim 10 correspondingly further limit allowable Claim 9, and thus would be also allowable over the prior art of record by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorski et al. Patent No. US 9,639,546 B1 (Gorski hereinafter) in view of Chang et al. Publication No. US 2012/0179874 A1 (Chang hereinafter) and further in view of Greenwood et al. Patent No. US 10,564,870 B1 (Greenwood hereinafter).

Regarding claim 1,
Gorski teaches a computer-implemented method for accessing a scale-out block interface in a cloud-based distributed computing environment (CBDCE), the method comprising:
receiving at a block device service (BDS) instance a data request from a client (Col 3, lines 62-65 - a block storage protocol interface 110, which may be configured to receive access requests for block storage from client(s) 140 via network 102 that are formatted according to a network-based storage protocol), wherein the CBDCE comprises multiple compute nodes (Col 6, lines 1-10 - the functionality of a given service system component may be distributed across several nodes), a distributed cache (Col 4, lines 40-43 - block cache tier 120 may respond more quickly to access requests, such as read or write requests, than back-end object data store), a distributed database (Col 6, lines 5-20 - the functionality of a given service system component may be implemented by a particular node or may be distributed across several nodes. Clients 250 may submit network-based services requests to network-based services platform 202 via network 260, including requests for database services), and a cloud storage system (Col 5, lines 41-45 - Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services such as various types of cloud-based storage), wherein a data processing layer service (DPL) comprising multiple DPL instances manages data accesses to the distributed cache and the cloud storage system (Fig. 2 – the provider network 200 includes a plurality of object-backed block-based storage service 210, non-relational database service 220, object storage service 230 or virtual computing service 240 to manage data accesses to cached data service, object storage service; and Col 5, lines 41-45 - Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services such as various types of cloud-based storage), wherein the BDS instance presents the scale-out block interface to the client (Col 19, lines 55-65 - Load balancing techniques may be used to spread access requests efficiently or optimally across multiple nodes as the storage protocol target. Thus, the storage protocol target provided to a storage client may be an endpoint which receives access requests and dynamically distributes them among the nodes implementing the storage protocol target. If a data center implementing a particular node of the storage protocol target is down, then the access request may be directed to a node implementing the storage protocol target in another data center that is available). 
in the BDS instance, translating the data request into a set of data block accesses (Col 4, lines 20-30 - Block storage protocol interface 110 may translate access requests formatted according to the network-based storage protocol into access requests formatted to programmatically access cached data block entries which correspond to data blocks in virtual block storage in the non-relational database implementing block cache tier 120). 
sending the translated data request from the BDS instance to a DPL instance, wherein the DPL instance services the data request using a set of data operations that leverage at least one of the distributed cache, the distributed database, and the cloud storage system (Col 4, lines 36-40 - the requests from client(s) 140 may be translated at block storage protocol interface tier 110 and sent to block cache tier 120 and/or in back-end object storage tier 130 in order to process the requests). 
wherein the BDS service leverages the data processing layer service to provide to the client an abstraction of a highly-available block storage device […] via the scale-out block interface (Col 10, lines 1-10 - object-backed block-based storage service 300 may implement storage protocol target(s) 330 in order to process access requests for particular data volumes. Storage protocol target(s) 330 may be implemented as a pool of storage protocol target nodes that may implement different targets singly or together for the same data volume. Multiple storage protocol target nodes may be implemented strategically across multiple data centers or fault tolerance zones in order to maintain availability for processing access requests as a storage protocol target 330). 
Gorski does not explicitly disclose
provide to the client an abstraction of a highly-available block storage device with unlimited storage space. 
detecting that the BDS instance and the DPL instance are co-located on a first compute node and that the BDS instance and the DPL instance are in a deadlock that requires memory to be released before either of the BDS instance or the DPL instance can proceed;
determining a second DPL instance executing on a second compute node distinct from the first compute node;
configuring the BDS instance to route the translated data request and 23 subsequent requests for the BDS instance to the second DPL instance to prevent any issues associated with resource contention between the DPL instance and at least one of the BDS instance and the client;
Chang teaches:
provide to the client an abstraction of a highly-available block storage device with unlimited storage space (Para 0016 - vStore 108 uses local storage 110 as a block-level cache and provides to VMs 112 unlimited storage space. vStore 108 may be implemented in hypervisor 114 which receives block-level requests from clients). 
Gorski and Chang are analogous art because they are from a similar field of endeavor in the network distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Chang. The motivation for doing so is possible for users to scale their cloud hosting environment as per their requirements in order to allow the users no longer compelled to pay for resources that they do not use.
Greenwood teaches:
detecting that the BDS instance and the DPL instance are co-located on a first compute node (Fig. 4 - Fig. 4 shows that each storage node 410a-d includes an I/O manager 440 and one or more volume 412) and that the BDS instance and the DPL instance are in a deadlock that requires memory to be released before either of the BDS instance or the DPL instance can proceed (Col 22, lines 33-59 and Fig. 8 - Fig. 11 on one or more servers can be monitored 802, such as by scanning the servers every five minutes to determine whether the predicted utilization or growth of volumes on that server will exceed a maximum threshold)
determining a second DPL instance executing on a second compute node distinct from the first compute node (Col 22, lines 60-65 - a set of potential placement locations for a data volume can be determined 810, such as data servers having available capacity for new and/or migrated volumes) and configuring the BDS instance to route the translated data request and subsequent requests for the BDS instance to the second DPL instance to prevent any issues associated with resource contention between the DPL instance and at least one of the BDS instance and the client (Col 23, lines 5-15- If so, the data volume can be migrated to that data server that has the available capacity, and the volume can be allocated with an appropriate size and growth rate based at least in part upon the predictions, so the new volume may handle requested services). 
Gorski and Greenwood are analogous art because they are from a similar field of endeavor in the network distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Greenwood. The motivation for doing so is to allow a plurality of users to share resources such as remote servers and data repositories, wherein the users can concurrently send multiple requests to be executed against the same resource.

Regarding claim 11,
Gorski teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for accessing a scale-out block interface in a cloud-based distributed computing environment (CBDCE), the method comprising:
receiving at a block device service (BDS) instance a data request from a client (Col 3, lines 62-65 - a block storage protocol interface 110, which may be configured to receive access requests for block storage from client(s) 140 via network 102 that are formatted according to a network-based storage protocol), wherein the CBDCE comprises multiple compute nodes (Col 6, lines 1-10 - the functionality of a given service system component may be distributed across several nodes), a distributed cache (Col 4, lines 40-43 - block cache tier 120 may respond more quickly to access requests, such as read or write requests, than back-end object data store), a distributed database (Col 6, lines 5-20 - the functionality of a given service system component may be implemented by a particular node or may be distributed across several nodes. Clients 250 may submit network-based services requests to network-based services platform 202 via network 260, including requests for database services), and a cloud storage system (Col 5, lines 41-45 - Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services such as various types of cloud-based storage), wherein a data processing layer service (DPL) comprising multiple DPL instances manages data accesses to the distributed cache and the cloud storage system (Fig. 2 – the provider network 200 includes a plurality of object-backed block-based storage service 210, non-relational database service 220, object storage service 230 or virtual computing service 240 to manage data accesses to cached data service, object storage service; and Col 5, lines 41-45 - Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services such as various types of cloud-based storage), wherein the BDS instance presents the scale-out block interface to the client (Col 19, lines 55-65 - Load balancing techniques may be used to spread access requests efficiently or optimally across multiple nodes as the storage protocol target. Thus, the storage protocol target provided to a storage client may be an endpoint which receives access requests and dynamically distributes them among the nodes implementing the storage protocol target. If a data center implementing a particular node of the storage protocol target is down, then the access request may be directed to a node implementing the storage protocol target in another data center that is available). 
in the BDS instance, translating the data request into a set of data block accesses (Col 4, lines 20-30 - Block storage protocol interface 110 may translate access requests formatted according to the network-based storage protocol into access requests formatted to programmatically access cached data block entries which correspond to data blocks in virtual block storage in the non-relational database implementing block cache tier 120). 
sending the translated data request from the BDS instance to a DPL instance, wherein the DPL instance services the data request using a set of data operations that leverage at least one of the distributed cache, the distributed database, and the cloud storage system (Col 4, lines 36-40 - the requests from client(s) 140 may be translated at block storage protocol interface tier 110 and sent to block cache tier 120 and/or in back-end object storage tier 130 in order to process the requests). 
wherein the BDS service leverages the data processing layer service to provide to the client an abstraction of a highly-available block storage device […] via the scale-out block interface (Col 10, lines 1-10 - object-backed block-based storage service 300 may implement storage protocol target(s) 330 in order to process access requests for particular data volumes. Storage protocol target(s) 330 may be implemented as a pool of storage protocol target nodes that may implement different targets singly or together for the same data volume. Multiple storage protocol target nodes may be implemented strategically across multiple data centers or fault tolerance zones in order to maintain availability for processing access requests as a storage protocol target 330). 
Gorski does not explicitly disclose
provide to the client an abstraction of a highly-available block storage device with unlimited storage space. 
detecting that the BDS instance and the DPL instance are co-located on a first compute node and that the BDS instance and the DPL instance are in a deadlock that requires memory to be released before either of the BDS instance or the DPL instance can proceed;
determining a second DPL instance executing on a second compute node distinct from the first compute node;
configuring the BDS instance to route the translated data request and 23 subsequent requests for the BDS instance to the second DPL instance to prevent any issues associated with resource contention between the DPL instance and at least one of the BDS instance and the client;
Chang teaches:
provide to the client an abstraction of a highly-available block storage device with unlimited storage space (Para 0016 - vStore 108 uses local storage 110 as a block-level cache and provides to VMs 112 unlimited storage space. vStore 108 may be implemented in hypervisor 114 which receives block-level requests from clients). 
Gorski and Chang are analogous art because they are from a similar field of endeavor in the network distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Chang. The motivation for doing so is possible for users to scale their cloud hosting environment as per their requirements in order to allow the users no longer compelled to pay for resources that they do not use.
Greenwood teaches:
detecting that the BDS instance and the DPL instance are co-located on a first compute node (Fig. 4 - Fig. 4 shows that each storage node 410a-d includes an I/O manager 440 and one or more volume 412) and that the BDS instance and the DPL instance are in a deadlock that requires memory to be released before either of the BDS instance or the DPL instance can proceed (Col 22, lines 33-59 and Fig. 8 - Fig. 11 on one or more servers can be monitored 802, such as by scanning the servers every five minutes to determine whether the predicted utilization or growth of volumes on that server will exceed a maximum threshold)
determining a second DPL instance executing on a second compute node distinct from the first compute node (Col 22, lines 60-65 - a set of potential placement locations for a data volume can be determined 810, such as data servers having available capacity for new and/or migrated volumes) and configuring the BDS instance to route the translated data request and subsequent requests for the BDS instance to the second DPL instance to prevent any issues associated with resource contention between the DPL instance and at least one of the BDS instance and the client (Col 23, lines 5-15- If so, the data volume can be migrated to that data server that has the available capacity, and the volume can be allocated with an appropriate size and growth rate based at least in part upon the predictions, so the new volume may handle requested services). 
Gorski and Greenwood are analogous art because they are from a similar field of endeavor in the network distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Greenwood. The motivation for doing so is to allow a plurality of users to share resources such as remote servers and data repositories, wherein the users can concurrently send multiple requests to be executed against the same resource.

Regarding claim 15,
Gorski teaches a compute node for a cloud-based distributed computing environment (CBDCE), wherein the CBDCE comprises multiple compute nodes (Col 6, lines 1-10 - the functionality of a given service system component may be distributed across several nodes), a distributed cache (Col 4, lines 40-43 - block cache tier 120 may respond more quickly to access requests, such as read or write requests, than back-end object data store), a distributed database (Col 6, lines 5-20 - the functionality of a given service system component may be implemented by a particular node or may be distributed across several nodes. Clients 250 may submit network-based services requests to network-based services platform 202 via network 260, including requests for database services), and a cloud storage system (Col 5, lines 41-45 - Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services such as various types of cloud-based storage), wherein a data processing layer service (DPL) comprising multiple DPL instances manages data accesses to the distributed cache and the cloud storage system (Fig. 2 – the provider network 200 includes a plurality of object-backed block-based storage service 210, non-relational database service 220, object storage service 230 or virtual computing service 240 to manage data accesses to cached data service, object storage service; and Col 5, lines 41-45 - Provider network 200 may be set up by an entity such as a company or a public sector organization to provide one or more services such as various types of cloud-based storage), comprising:
a processor that supports executing multiple different service instances in distinct virtual machines and a storage management mechanism (Col 8, lines 56-63 - virtual computing service 240 may implement virtual compute instances that are clients 242 of object-backed block-based storage service 210 configured to access virtual block storage maintained for the compute instances at object-backed block-based storage service 210)
wherein the compute node is configured to use the processor to execute a BDS instance that presents a scale-out block interface to a client (Col 19, lines 55-65 - Load balancing techniques may be used to spread access requests efficiently or optimally across multiple nodes as the storage protocol target. Thus, the storage protocol target provided to a storage client may be an endpoint which receives access requests and dynamically distributes them among the nodes implementing the storage protocol target. If a data center implementing a particular node of the storage protocol target is down, then the access request may be directed to a node implementing the storage protocol target in another data center that is available) to provide to the client an abstraction of a highly-available block storage device (Col 10, lines 1-10 - object-backed block-based storage service 300 may implement storage protocol target(s) 330 in order to process access requests for particular data volumes. Storage protocol target(s) 330 may be implemented as a pool of storage protocol target nodes that may implement different targets singly or together for the same data volume. Multiple storage protocol target nodes may be implemented strategically across multiple data centers or fault tolerance zones in order to maintain availability for processing access requests as a storage protocol target 330)
wherein the BDS instance, upon receiving a data request from the client (Col 3, lines 62-65 - a block storage protocol interface 110, which may be configured to receive access requests for block storage from client(s) 140 via network 102 that are formatted according to a network-based storage protocol), is configured to:
use at least one of the processor and the storage management mechanism to translate the data request into a set of data block accesses (Col 4, lines 20-30 - Block storage protocol interface 110 may translate access requests formatted according to the network-based storage protocol into access requests formatted to programmatically access cached data block entries which correspond to data blocks in virtual block storage in the non-relational database implementing block cache tier 120)
send the translated data request to a DPL instance, wherein the DPL instance services the data request using a set of data operations that leverage at least one of the distributed cache, the distributed database, and the cloud storage system (Col 4, lines 36-40 - the requests from client(s) 140 may be translated at block storage protocol interface tier 110 and sent to block cache tier 120 and/or in back-end object storage tier 130 in order to process the requests)
Gorski does not explicitly disclose
provide to the client an abstraction of a highly-available block storage device with unlimited storage space;
detecting that the BDS instance and the DPL instance are co-located on a first compute node and that the BDS instance and the DPL instance are in a deadlock that requires memory to be released before either of the BDS instance or the DPL instance can proceed;
determining a second DPL instance executing on a second compute node distinct from the first compute node;
configuring the BDS instance to route the translated data request and 23 subsequent requests for the BDS instance to the second DPL instance to prevent any issues associated with resource contention between the DPL instance and at least one of the BDS instance and the client;
Chang teaches:
provide to the client an abstraction of a highly-available block storage device with unlimited storage space (Para 0016 - vStore 108 uses local storage 110 as a block-level cache and provides to VMs 112 unlimited storage space. vStore 108 may be implemented in hypervisor 114 which receives block-level requests from clients). 
Gorski and Chang are analogous art because they are from a similar field of endeavor in the network distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Chang. The motivation for doing so is possible for users to scale their cloud hosting environment as per their requirements in order to allow the users no longer compelled to pay for resources that they do not use.
Greenwood teaches:
detecting that the BDS instance and the DPL instance are co-located on a first compute node (Fig. 4 - Fig. 4 shows that each storage node 410a-d includes an I/O manager 440 and one or more volume 412) and that the BDS instance and the DPL instance are in a deadlock that requires memory to be released before either of the BDS instance or the DPL instance can proceed (Col 22, lines 33-59 and Fig. 8 - Fig. 11 on one or more servers can be monitored 802, such as by scanning the servers every five minutes to determine whether the predicted utilization or growth of volumes on that server will exceed a maximum threshold)
determining a second DPL instance executing on a second compute node distinct from the first compute node (Col 22, lines 60-65 - a set of potential placement locations for a data volume can be determined 810, such as data servers having available capacity for new and/or migrated volumes) and configuring the BDS instance to route the translated data request and subsequent requests for the BDS instance to the second DPL instance to prevent any issues associated with resource contention between the DPL instance and at least one of the BDS instance and the client (Col 23, lines 5-15- If so, the data volume can be migrated to that data server that has the available capacity, and the volume can be allocated with an appropriate size and growth rate based at least in part upon the predictions, so the new volume may handle requested services). 
Gorski and Greenwood are analogous art because they are from a similar field of endeavor in the network distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Greenwood. The motivation for doing so is to allow a plurality of users to share resources such as remote servers and data repositories, wherein the users can concurrently send multiple requests to be executed against the same resource.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorski in view of Chang and Greenwood, and further in view of Dippenaar et al. Publication No. US 2017/0222890 A1 (Dippenaar hereinafter).

Regarding claim 2, the method of claim 1,
Gorski does not explicitly disclose
wherein the client is an application that presents a filesystem-level request to a host operating system of a host compute node. 
wherein the host operating system translates the filesystem-level request into a disk-level command that is forwarded to the BDS instance as the data request; wherein translating the data request in the BDS instance comprises converting, in the BDS instance, the disk-level command into data block device requests that match the API of the DPL service. 
Dippenaar teaches
wherein the client is an application that presents a filesystem-level request to a host operating system of a host compute node (Para 0047 - Storage client 510 may send a request 561 for a storage volume to the storage service control plane 520 via storage service interface 580 (e.g., an API or GUI). The request may include various parameters such as a file system configuration to format the storage volume upon creation). 
wherein the host operating system translates the filesystem-level request into a disk-level command that is forwarded to the BDS instance as the data request; wherein translating the data request in the BDS instance comprises converting, in the BDS instance, the disk-level command into data block device requests that match the API of the DPL service (Para 0039 - front module 410 may be configured to translate requests for block-based storage service 400 according to a programmatic interface (API) for the service 400; and Para 0063 - file system requests from the storage client received at the network-based data store may be translated according to the mapping information maintained for the storage volume for servicing the request). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Dippenaar. The motivation for doing so is to dynamic scale storage volumes for storage client file systems in order to allow the storage costs to tightly fit the actual use of the storage volume.

Regarding claim 12, the non-transitory computer-readable storage medium of claim 11,
Claim 12 is analyzed and interpreted as a non-transitory computer-readable storage medium of claim 2.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorski in view of Chang and Greenwood, and Dippenaar, and further in view of Gupta et al. Publication No. US 2019/0340374 A1 (Gupta hereinafter).

Regarding claim 3, the method of claim 2,
Gorski does not explicitly disclose
wherein the DPL instance tracks a set of rnode identifiers, offsets, and data fingerprints associated with data requests; wherein the DPL uses the set of rnode identifiers, offsets, and data fingerprints to determine how to access metadata and data blocks associated with the data request in the distributed cache, the distributed database, and the cloud storage system. 
Gupta teaches:
wherein the DPL instance tracks a set of rnode identifiers, offsets, and data fingerprints associated with data requests; wherein the DPL uses the set of rnode identifiers, offsets, and data fingerprints to determine how to access metadata and data blocks associated with the data request in the distributed cache, the distributed database, and the cloud storage system (Fig. 3A – as stated at fig. 3A, the request information includes a node id “myDisk” to identify a data volume that includes the target data and “poll/dm.1021K” to identify a location for the target data in the data volume; Fig. 6B – the virtualized controller 162 may serve as an interface for network accessible storage system, so after receives data access request 112, the virtualized controller 162 may leverage distributed storage 176 using information of distributed metadata 106 in order to perform “metadata mapping for key range1”; and Para 0072 - If the identified distributed metadata is cached, the distributed metadata stored in cache memory is accessed. If the identified distributed metadata is not cached, the distributed metadata is accessed from the storage pool. The distributed metadata is processed to determine the location of the metadata vDisk pertaining to the data vDisk))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Gupta. The motivation for doing so is to allow low latency access to data in distributed storage systems. 

Regarding claim 13, the non-transitory computer-readable storage medium of claim 12,
Claim 13 is analyzed and interpreted as a non-transitory computer-readable storage medium of claim 3.


Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gorski in view of Chang, Greenwood, Dippenaar and Gupta, and further in view of Regni et al. Publication No. US 2015/0254272 A1 (Regni hereinafter).

Regarding claim 4, the method of claim 3,
Gorski does not explicitly disclose
wherein the CBDCE supports simultaneous accesses for multiple, distinct scale-out block devices, wherein access to each distinct scale-out block device is managed by a separate, distinct BDS instance; wherein a giving DPL instance simultaneously provide data access for multiple BDS instances, wherein the DPL instances ensure that data requests for different scale-out block devices remain separate and distinct. 
Gegni teaches:
wherein the CBDCE supports simultaneous accesses for multiple, distinct scale-out block devices, wherein access to each distinct scale-out block device is managed by a separate, distinct BDS instance; wherein each DPL instance can simultaneously provide data access for multiple BDS instances, wherein the DPL instances ensure that data requests for different scale-out block devices remain separate and distinct (Para 0084 and Fig. 2 – the overall framework is intended to have the capability to scale to large values of N (number of DDS instances) and/or M (number of users). As such, it is possible that one or more other DDS instances and/or users may be simultaneously accessing the same distributed consistent database)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Gegni. The motivation for doing so is to allow no limit access to data in distributed storage systems.

Regarding claim 5, the method of claim 4,
Gorski teaches
wherein sending the data request from the BDS instance to the DPL instance further comprises:  
contacting a data agent service, wherein the data agent service tracks the set of currently executing DPL instances and links incoming requests from BDS instances with host DPL services (Fig. 2 - network-based services platform 202 may be configured to receives and links incoming requests from clients to object-backed block-based storage service; and Col 8, lines 1-5 - platform 202 may be configured to collect, monitor and/or aggregate a variety of storage service system operational metrics, such as bandwidth utilized by such requests, network bandwidth and/or storage utilization within the storage service system)
wherein the distributed cache, the DPL service, the distributed database and other distributed, scalable services executing in the CBDCE scale out to handle an arbitrarily large number of BDS instances (Col 10, lines 1-10 - object-backed block-based storage service 300 may implement storage protocol target(s) 330 in order to process access requests for particular data volumes; and Col 10, lines 30-37 - object-backed block-based storage service 300 may implement block cache management agent(s) 340.  A pool of compute nodes configured to implement one or more respective block cache management agent(s) 340 may be implemented). 
Gorski does not explicitly disclose
wherein the data agent service determines that no existing DPL instance has sufficient bandwidth to support an additional BDS instance, and in response (1) instantiates the DPL instance as a new DPL instance to support additional BDS instances in the CBDCE and (2) establishes a connection between the BDS instance and the DPL instance to service the data request. 
Gupta teaches:
wherein the data agent service determines that no existing DPL instance has sufficient bandwidth to support an additional BDS instance, and in response (1) instantiates the DPL instance as a new DPL instance to support additional BDS instances in the CBDCE and (2) establishes a connection between the BDS instance and the DPL instance to service the data request (Para 0058-0059 – The data vDisk might be determine which particular vDisk from among many data vDisks is the vDisk referenced by the data write request. If the identified data vDisk does not exist, the data vDisk and various tiers of metadata will be created, according to the herein disclosed techniques. Specifically, a data vDisk will be created on the computing node based in part on the data write request)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Gupta. The motivation for doing so is to allow low latency access to data in distributed storage systems. 

Regarding claim 6, the method of claim 4,
Gorski teaches
wherein sending the data request from the BDS instance to the DPL instance further comprises: 
contacting a data agent service, wherein the data agent service tracks the set of currently executing DPL instances and links incoming requests from BDS instances with host DPL services; wherein the data agent service determines that the DPL instance has sufficient bandwidth to support an additional BDS instance and establishes a connection between the BDS instance and the DPL instance to service the data request (Fig. 2 - network-based services platform 202 may be configured to receives and links incoming requests from clients to object-backed block-based storage service; and Col 8, lines 1-5 - platform 202 may be configured to collect, monitor and/or aggregate a variety of storage service system operational metrics, such as bandwidth utilized by such requests, network bandwidth and/or storage utilization within the storage service system). 
wherein the data agent service rebalances BDS instance requests to DPL instances over time to ensure that all of the DPL instances in the CBDCE have balanced workloads (Col 19, lines 55-65 - Load balancing techniques may be used to spread access requests efficiently or optimally across multiple nodes as the storage protocol target. Thus, the storage protocol target provided to a storage client may be an endpoint which receives access requests and dynamically distributes them among the nodes implementing the storage protocol target. If a data center implementing a particular node of the storage protocol target is down, then the access request may be directed to a node implementing the storage protocol target in another data center that is available)

Regarding claim 7, the method of claim 6,
Gorski teaches
wherein the data agent service co-locates the client and the BDS instance on a same compute node to reduce data request latency and overhead (Fig. 2 – as stating on fig. 2, clients 242 and the network-based services platform 202 are co-located on the same provider network computer 200; and Col 8, lines 56-63 - virtual computing service 240 may implement virtual compute instances that are clients 242 of object-backed block-based storage service 210, as opposed to clients external 250 from provider network 200, configured to access virtual block storage maintained for the compute instances at object-backed block-based storage service 210. For example, virtual compute service 240 may offer various compute instances to clients 250). 


Regarding claim 14, the non-transitory computer-readable storage medium of claim 13,
Claim 14 is analyzed and interpreted as a non-transitory computer-readable storage medium of claim 4.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gorski in view of Chang, Greenwood, Dippenaar, Gupta and Regni, and further in view of Han et al. Publication No. US 2015/0189033 A1 (Han hereinafter).

Regarding claim 8, the method of claim 7,
Gorski teaches
wherein the BDS instance […] detect any failure in the DPL instance; wherein if the DPL instance fails, the data agent service identifies a second available DPL instance and refers the BDS instance to the second available DPL instance (Col 19, lines 24-40 - in the event of a power loss or other failure of the storage protocol target, a newly provisioned protocol storage target may obtain configuration information for the virtual block storage. This configuration information may include any identification information for the virtual block storage to be configured to process requests directed to the specific virtual block storage (as other virtual block storage may be allocated and provided for other storage clients). The configuration information may include mapping or other information about the location, format, status, or other metadata concerning the virtual block storage as maintained in the non-relational database and the object data store). 
Gorski does not explicitly disclose
wherein the BDS instance maintains a keep-alive protocol with the DPL instance to promptly detect any failure in the DPL instance. 
Han teaches:
wherein the BDS instance maintains a keep-alive protocol with the DPL instance to promptly detect any failure in the DPL instance (Para 0013 – a server monitor may monitor the health of a plurality of servers by periodically sending a heartbeat signal to the plurality of servers. If a cache server of the plurality of servers does not provide a responsive signal within a predetermined heartbeat threshold time period, the server monitor may determine that the cache server has failed to respond to a heartbeat message)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gorski to include the teachings of Han. The motivation for doing so is to maintain a connection between components of a distributed storage system in order to reduce the time needed for data services.
- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445